Citation Nr: 9930328	
Decision Date: 10/22/99    Archive Date: 10/29/99

DOCKET NO.  97-06 541	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
peripheral neuropathy, to include as secondary to exposure to 
Agent Orange, or some other herbicide, during service.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
vitamin B-12 deficiency.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Associate Counsel

INTRODUCTION

The veteran had active duty service from July 1966 to June 
1968.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a December 1996 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Wichita, Kansas, which denied claims of entitlement to 
service connection for residuals of peripheral neuropathy and 
a vitamin B-12 deficiency.    


FINDINGS OF FACT

1.  In an unappealed decision, dated in February 1993, the RO 
denied a claim by the appellant for entitlement to service 
connection for residuals of intestinal parasites,  to include 
a vitamin B-12 deficiency.

2.  In an unappealed decision, dated in April 1994, the RO 
denied a claim by the appellant for entitlement to service 
connection for peripheral neuropathy.

3.  The evidence received since the RO's February 1993 
decision is new, is not cumulative of other evidence of 
record, and is probative of the issue at hand.

4.  Subsequent to the RO's denial of the veteran's claim for 
peripheral neuropathy secondary to exposure to Agent Orange, 
or some other herbicide, during service, regulations at 38 
C.F.R. §§ 3.307 and 3.309, governing the adjudication of 
service connection of claims based on exposure to Agent 
Orange and other herbicides, became effective and now provide 
a new basis for establishing entitlement to service 
connection for peripheral neuropathy secondary to exposure to 
Agent Orange, or some other herbicide, during service.

5.  The claims file does not contain competent medical 
evidence showing that the veteran has peripheral neuropathy.

6.  A VA physician has concluded that the veteran has a 
vitamin B-12 deficiency secondary to damage to the terminal 
ileum, which was incurred as a result of a parasitic 
infection during service.


CONCLUSIONS OF LAW

1. The RO's February 1993 decision, denying a claim of 
entitlement to service connection for residuals of intestinal 
parasites (to include a vitamin B-12 deficiency), became 
final.  38 U.S.C.A. § 7105(b) (West 1991).

2.  New and material evidence has been received since the 
RO's February 1993 decision denying the appellant's claim for 
residuals of intestinal parasites (to include a vitamin B-12 
deficiency), and the claim for a vitamin B-12 deficiency is 
reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 
(1998).

3.  The RO's April 1994 decision, denying a claim of 
entitlement to service connection for peripheral neuropathy, 
became final.  38 U.S.C.A. § 7105(b) (West 1991).

4.  The veteran's current claim for service connection for 
peripheral neuropathy is a separate and distinct claim from 
the one denied in April 1994 on the basis of changed 
regulations, and the claim for peripheral neuropathy 
secondary to exposure to Agent Orange, or some other 
herbicide, during service, is reopened.  38 C.F.R.    § 
3.103(a) (1998).

5.  The appellant's claim of entitlement to service 
connection for peripheral neuropathy secondary to exposure to 
Agent Orange, or some other chemical agent, during service, 
is not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

6.  Service connection is warranted for a vitamin B-12 
deficiency secondary to terminal ileum damage.  38 U.S.C.A. 
§§ 1110, 5107 (West 1991); 38 U.S.C.A. § 3.303 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material

As an initial matter, the Board notes that in unappealed 
decisions dated in October 1990, the RO denied claims for a 
neurological condition and an intestinal disease, to include 
anemia.  In February 1992, the veteran filed an application 
to reopen the claims, which the RO characterized as claims 
for residuals of intestinal parasites (which included 
consideration of a claimed vitamin B-12 deficiency), and 
peripheral neuropathy.  In February 1993, the RO apparently 
reopened the veteran's claim for residuals of intestinal 
parasites, and denied it on the merits.  In April 1994, the 
RO apparently reopened and denied the claim for peripheral 
neuropathy on the merits.  A review of those determinations 
reveals that the RO found that new and material evidence had 
not been submitted to reopen the claims.  Specifically, the 
RO apparently determined that the submitted evidence did not 
show that the veteran had intestinal parasites during 
service, or that there was a nexus between any current 
peripheral neuropathy and the veteran's active duty.  There 
was no appeal to either of these determinations, and they 
became final.  38 U.S.C.A. § 7105(b).  In August 1996, the 
veteran filed to reopen his claims, characterized as claims 
for peripheral neuropathy, and a vitamin B-12 deficiency.  In 
December 1996, the RO apparently reopened both claims and 
denied them on the merits.  The veteran appealed, and in 
October 1998, the Board remanded the claim for additional 
development.  In April 1999, after the requested development 
had been carried out, the RO affirmed its denials.  However, 
despite the RO's denial of these claims on the merits, the 
Board must consider whether new and material evidence has 
been submitted.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 
1996). 

After reviewing the record from a longitudinal perspective, 
the Board finds that new and material evidence has been 
received to reopen the veteran's claim for service connection 
for a vitamin B-12 deficiency, and that the veteran's current 
claim for service connection for peripheral neuropathy is a 
separate and distinct claim from the one denied in April 1994 
on the basis of changed regulations.  When a claimant seeks 
to reopen a claim based upon additional evidence, VA must 
perform a three-step analysis.  Elkins v. West, 12 Vet. 
App. 209 (1999) (en banc).  First, VA must determine whether 
the evidence is new and material under 38 C.F.R. § 3.156(a).  
Under 38 C.F.R. § 3.156(a), new and material evidence means 
evidence not previously submitted to agency decision makers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
See also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  
Further, when determining whether the claim should be 
reopened, the credibility of the newly submitted evidence is 
to be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the second step 
of the Elkins analysis requires VA to reopen the claim and 
determine whether the claim is well grounded pursuant to 
38 U.S.C.A. § 5107(a).  Finally, the third step of the Elkins 
analysis requires VA to evaluate the claim on the merits 
after ensuring the duty to assist under 38 U.S.C.A. § 5107(b) 
has been fulfilled.

The U.S. Court of Appeals for Veterans Claims (Court) has 
indicated that in order to reopen a claim, there must be new 
and material evidence presented or secured since the last 
determination denying the benefit sought.  Elkins v. West, 12 
Vet. App. at 213-214.  Accordingly, the Board must consider 
whether new and material evidence has been received since the 
RO's February 1993 decision (denying his claim for a vitamin 
B-12 deficiency) and its April 1994 decision (denying his 
claim for peripheral neuropathy).

A.  Peripheral Neuropathy

In April 1994, the Board denied the veteran's claim after 
finding that the veteran had not shown that any current 
peripheral neuropathy was related to his active duty.  

When a provision of law or regulation creates a new basis of 
entitlement to veterans' benefits through the liberalization 
of the requirements for entitlement to benefits, a claim 
under the new law is a claim separate and distinct from the 
claim previously denied prior to the liberalizing law or 
regulation.  See Spencer v. Brown, 4 Vet. App. 283 (1993); 
aff'd 17 F. 3d 368 (Fed. Cir. 1994).  In this case, 
subsequent to the RO's April 1994 decision, liberalizing laws 
and regulations were enacted governing claims based on 
exposure to Agent Orange and other herbicides during service.  
See, e.g., 61 Fed. Reg. 57,586 (1996) (codified at 38 C.F.R.             
§ 3.309(e)).  The veteran filed to reopen his claim for a 
vitamin B-12 deficiency in August 1996, and is therefore 
considered to have filed a new claim.  Accordingly, the Board 
affirms the RO's implicit finding that new and material 
evidence has been submitted.  The claim for peripheral 
neuropathy is therefore reopened, and the Board proceeds with 
its review of the evidence on a de novo basis. 

B.  Vitamin B-12 Deficiency

In February 1993, the Board denied the veteran's claim after 
finding that the veteran had not shown that he had a 
parasitic infection during service.  A review of the evidence 
of record at the time of the RO's decision shows that there 
was no competent evidence of a nexus between any nervous 
disorders and his service.  However, evidence received since 
the RO's February 1993 decision includes a VA examination 
report, dated in December 1998, in which the diagnoses 
include "parasitic infestation in 1968 successfully treated 
at that time," and a vitamin B-12 deficiency currently being 
treated with B-12 injections.  The examiner discussed the 
veteran's medical history, and stated that it was as likely 
as not that the veteran's vitamin B-12 deficiency is 
secondary to his parasitic infestation which he suffered 
while in Vietnam in 1968.  The examiner further stated that a 
parasitic infestation which involves the terminal ileum can 
damage the mucosal surface resulting in selective 
malabsorption of nutrients including vitamin B-12.

As this evidence was not of record at the time of the RO's 
February 1993 decision, and as this evidence contains a 
competent opinion showing a nexus between the veteran's 
vitamin B-12 deficiency and damage to the terminal ileum 
sustained during service, this evidence is not cumulative, 
and is "new" within the meaning of Elkins, supra.  The 
Board further finds that as there was no competent evidence 
showing that the veteran's vitamin B-12 deficiency was 
related to his service at the time of the RO's February 1993 
decision, the December 1998 VA examination report is 
probative of the issue at hand, and is material.  
Accordingly, the Board affirms the RO's implicit finding that 
new and material evidence has been submitted.  The claim for 
a vitamin B-12 deficiency is therefore reopened, and the 
Board proceeds with its review of the evidence on a de novo 
basis. 


II.  Service Connection

A.  Peripheral Neuropathy

The veteran essentially asserts that he has peripheral 
neuropathy as a result of exposure to Agent Orange, or some 
other chemical agent, during his service in the Republic of 
Vietnam.  

The veteran's service medical records include entrance and 
separation examination reports, dated in May 1966 and June 
1968, respectively, which show that the veteran's 
neurological system was clinically evaluated as normal.  The 
remainder of the veteran's service medical records are 
negative for any complaints, treatment or diagnosis of 
peripheral neuropathy.

Post-service medical records include reports and letters from 
Michael W. Cortner, M.D., dated between 1991 and 1998.  Of 
particular note, a letter dated in March 1992 shows that Dr. 
Cortner stated that the veteran complained of foot pain and 
numbness in January 1990, and that Agent Orange could not be 
ruled out as a factor in his foot numbness due to the effect 
that it had on the nervous system.  However, in a letter, 
dated in November 1998, Dr. Cortner stated that, "I cannot 
substantiate the numbness in [the veteran's] feet with 
exposure to Agent Orange."

VA outpatient treatment records and examination reports, 
dated between 1981 and 1998, are remarkable for a March 1981 
examination report which showed that a neurological 
examination was normal.  A peripheral nerves examination 
report, dated in June 1992, contains a diagnosis of probable 
idiopathic sensory neuropathy for 20 years, and notes that a 
diagnosis of lumbar spine stenosis should also be considered.  
A peripheral nerves examination report, dated in August 1992, 
notes that cervical disc disease may be present, and contains 
a diagnosis noting that the veteran's history and physical 
examination were suggestive of distal axonopathy of unknown 
etiology, with mildly severe symptoms.  Based on the August 
1992 examiner's recommendation, the veteran was afforded a 
more complete VA work-up in the fall of 1992.  The associated 
reports from this work-up include a computerized tomography 
(CT) scan report, dated in October 1992, which contains an 
impression of a bulging disc at L4-5.  An electromyography 
(EMG) report, dated in December 1992, shows that right medial 
nerve, and right sural nerve, sensory conduction were within 
normal limits, and that there was no definite 
electrodiagnostic evidence of sensory peripheral neuropathy.  
A note, dated in February 1993, states that laboratory work-
ups were not supportive of sensory neuropathy.  
 
A review of the veteran's written statements, shows that he 
asserts that he has peripheral neuropathy as a result of 
exposure to Agent Orange.  He further asserts that the 
tingling and weakness in his legs, feet and left hand, as 
noted in his March 1981 VA examination report, were present 
within one year of separation from service.  A letter from a 
friend of the veteran, J.L.S., dated in September 1980, is 
remarkable for a statement that the veteran's hand was noted 
to be trembling on two occasions until it was brought down to 
his side.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 
(1998).   If a condition noted during service is not shown to 
be chronic, then generally a continuity of symptoms after 
service is required for service connection.  38 C.F.R. 
§ 3.303(b).  The chronicity provision of 38 C.F.R. § 3.303(b) 
is applicable where evidence, regardless of its date, shows 
that a veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the U.S. Court of Appeals 
for Veterans Claims (Court's) case law, lay observation is 
competent.  If the chronicity provision is not applicable, a 
claim may still be well grounded or reopened on the basis of 
38 C.F.R. § 3.303(b) if the condition is observed during 
service or any applicable presumption period, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997). 

In addition, disease associated with exposure to certain 
herbicide agents, listed in 38 C.F.R. § 3.309, will be 
considered to have been incurred in service under the 
circumstances outlined in that section even though there is 
no evidence of such disease during the period of service.  If 
a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 C.F.R. 
§ 3.307(a)(6)(iii) are met, even though there is no record of 
such disease during service, provided further that the 
rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are 
also satisfied: Chloracne or other acneform disease 
consistent with chloracne; Hodgkin's disease; non-Hodgkin's 
lymphoma; acute and subacute peripheral neuropathy; porphyria 
cutanea tarda; prostate cancer; multiple myeloma, respiratory 
cancers (cancers of the lung, bronchus, larynx, or trachea), 
and soft-tissue sarcoma.  38 C.F.R.              § 3.309(e) 
(emphasis added).

The diseases listed at 38 C.F.R. § 3.309(e) must have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne, porphyria cutanea tarda, and acute 
and subacute peripheral neuropathy must have become manifest 
to a degree of 10 percent or more within a year, and 
respiratory cancers within 30 years, after the last date on 
which the veteran was exposed to an herbicide agent during 
active military, naval, or air service.  38 C.F.R. 
§ 3.307(a)(6)(ii) (emphasis added).

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2725, 2727-29 (1984), does not preclude 
establishment of service connection with proof of actual 
direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).

However, the initial question in this case is whether the 
veteran has presented a well grounded claim for service 
connection.  In this regard, the veteran has "the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded;" 
that is, the claim must be plausible and capable of 
substantiation.  See 38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).

To establish that a claim for service connection is well 
grounded, a veteran must demonstrate a medical diagnosis of a 
current disability; medical, or in certain circumstances, lay 
evidence of inservice occurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between an 
inservice disease or injury and the current disability.  
Where the determinative issue involves medical causation, 
competent medical evidence to the effect that the claim is 
plausible is required.  See Epps v. Gober, 126 F.3d 1464 
(1997). 

With regard to the possibility of service connection for 
peripheral neuropathy on a basis that does not involve Agent 
Orange exposure, the Board finds that service connection is 
not warranted.  The veteran was not treated for peripheral 
neuropathy during service, and his neurological system was 
clinically evaluated as normal at the time of his separation 
from service.  Furthermore, the first post-service medical 
evidence of record showing sensory neuropathy is the 
diagnosis of "probable idiopathic sensory neuropathy for 20 
years" in the June 1992 VA peripheral nerves examination 
report.  However, the veteran's subsequent work-up shows that 
laboratory testing, to include an EMG, did not support a 
diagnosis of sensory neuropathy.  Under 38 U.S.C.A. § 1110, 
the veteran must submit proof of a presently existing 
disability resulting from service in order to merit an award 
of compensation.  See Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992).  In this case, there is no competent medical evidence 
in the record showing that the veteran has peripheral 
neuropathy.  Thus, the claim for service connection for 
peripheral neuropathy on a direct basis is not well grounded 
and must be denied.  See 38 C.F.R. § 3.303(b). 

In addition, service connection is not warranted for 
peripheral neuropathy secondary to exposure to Agent Orange.  
First, since he is not shown to have peripheral neuropathy 
which became manifest to a degree of 10 percent or more 
within a year, as a matter of law the veteran cannot receive 
the benefit of a rebuttable presumption that the claimed 
peripheral neuropathy was caused by his exposure to Agent 
Orange.  See 38 C.F.R. §§ 3.307, 3.309(e).  Therefore, to the 
extent the law is dispositive of an issue on appeal, the 
claim lacks legal merit.  See Sabonis v. Brown, 6 Vet. App. 
427, 430 (1994).   

Second, as there is no competent medical evidence in the 
record showing that the veteran currently has peripheral 
neuropathy, it is axiomatic that entitlement to service 
connection cannot be established under Combee, supra.  
Accordingly, the veteran's claim for peripheral neuropathy 
secondary to exposure to Agent Orange, or some other 
herbicide, during service must be denied as not well 
grounded.

Finally, although the veteran's statements represent evidence 
of continuity of symptomatology, his statements are not 
competent evidence showing that he currently has peripheral 
neuropathy.  Under such circumstances, the claim is not well 
grounded.  See Savage v. Gober, 10 Vet. App. 488 (1997).  
Furthermore, since the veteran, as well as the author of the 
lay statements, are lay persons untrained in the fields of 
medicine, they are not competent to offer an opinion as to 
medical diagnosis or causation.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  Hence, these arguments do not provide 
a factual predicate upon which service connection may be 
granted.

Since the record does not contain competent medical evidence 
that establishes that the veteran currently has peripheral 
neuropathy, the Board finds that the veteran has not met his 
"burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a).  Accordingly, 
entitlement to service connection for peripheral neuropathy 
is denied.

The Board views its discussion above, together with the 
statement of the case and other information provided by the 
RO, sufficient to inform the veteran of the elements 
necessary to complete his application, pursuant to 38 
U.S.C.A. § 5103(a).  See Robinette v. Brown, 8 Vet. App. 69, 
77-78 (1995).

B.  Vitamin B-12 Deficiency

As competent evidence of a diagnosis of damage to the 
terminal ileum productive of a vitamin B-12 deficiency, and a 
nexus to active duty, have been presented, the veteran's 
claim for a vitamin B-12 deficiency is well grounded within 
the meaning of 38 U.S.C.A. § 5107(a)(West 1991).

The veteran asserts that he was treated for intestinal 
parasites (worms) which damaged his intestines during his 
service in Vietnam, and that he currently has a vitamin B-12 
deficiency as a result. 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). 

The veteran's discharge (DD Form 214) shows that his military 
occupation specialty was light weapons infantryman, and that 
he served with a Cavalry unit while in Vietnam.  His medals 
include the Purple Heart.

The veteran's service medical records, to include a 
separation examination report, dated in June 1968, are silent 
as to treatment, complaints or a diagnosis involving 
parasites or worms.   The separation examination report 
indicates that his abdomen and viscera were clinically 
evaluated as normal.

VA outpatient treatment reports, dated in 1983, and a VA 
examination report, dated in April 1983, show that the 
veteran's diagnoses included irritable bowel.  

A letter from Leland C. Reitz, M.D., dated in October 1991, 
shows that Dr. Reitz noted the veteran's reported inservice 
history of a parasitic infection, and stated that the veteran 
had laboratory evidence of a vitamin B-12 deficiency.  He 
further stated that such a deficiencies may be caused by 
certain parasitic infections.  

A VA intestinal examination, dated in June 1992, contains a 
diagnosis of history of parasitic disease of the GI 
(gastrointestinal) tract, exact type not specified.

A VA examination report, dated in December 1998, contains 
diagnoses that include "parasitic infestation in 1968 
successfully treated at that time," and vitamin B-12 
deficiency currently being treated with B-12 injections.  The 
examiner discussed the veteran's medical history, and stated 
that it was as likely as not that the veteran's vitamin B-12 
deficiency is secondary to his parasitic infestation which he 
suffered while in Vietnam in 1968.  The examiner further 
stated that a parasitic infestation which involves the 
terminal ileum can damage the mucosal surface resulting in 
selective malabsorption of nutrients including vitamin B-12.

In a letter dated in April 1992, a former soldier, R.C.B., 
stated that he had been a medic who served with the veteran 
while he was in Vietnam, and that he recalled treating the 
veteran for a parasite (worms) condition which took weeks to 
cure.  He stated that the veteran was unfit for duty for 
several weeks due to this condition, although he was not 
hospitalized.  The letter is accompanied by a copy of 
R.C.B.'s DD Form 214 which shows that he was a medical 
specialist with the veteran's unit, that he had approximately 
one year of service in Vietnam, and that his decorations and 
awards include the Bronze Star Medal and the Vietnam Service 
Medal.

In December 1996, the RO reopened a claim for service 
connection for a vitamin B-12 deficiency, and denied it on 
the merits. 

The Board finds that service connection is warranted for a 
vitamin B-12 deficiency secondary to terminal ileum damage.  
As an initial matter, the Board has considered the veteran's 
assertion that he suffered a parasitic infestation during his 
service in Vietnam in conjunction with his service records, 
his service/post-service medical records, and the statement 
of R.C.B., and finds that his statements are credible.  The 
Board is satisfied that the evidence shows that the veteran 
was treated for worms during his service in Vietnam.  In 
addition, an intestinal disorder was shown as far back as 
1983, and Dr. Reitz's letter indicates that the veteran has a 
vitamin B-12 deficiency which may have been caused by a 
parasitic infestation during service.  The December 1998 VA 
examination report shows that a VA examiner stated that the 
veteran has a vitamin B-12 deficiency currently being treated 
with B-12 injections.  Of particular note, the examiner 
stated that it was as likely as not that the veteran's 
vitamin B-12 deficiency was secondary to a parasitic 
infestation which he suffered while in Vietnam in 1968.  The 
examiner explained his conclusion by noting that a parasitic 
infestation which involves the terminal ileum can damage the 
mucosal surface resulting in selective malabsorption of 
nutrients including vitamin B-12.  The evidence shows that 
the veteran had a parasitic infestation in his intestines 
during his service in Vietnam, and that he sustained damage 
to his terminal ileum as a result.  This terminal ileum 
damage is shown to be productive of a vitamin B-12 
deficiency.  Accordingly, service connection for a vitamin B-
12 deficiency secondary to terminal ileum damage is granted.


ORDER

Service connection for peripheral neuropathy is denied.

Service connection for a vitamin B-12 deficiency secondary to 
terminal ileum damage is granted, subject to provisions 
governing the payment of monetary benefits.

 

		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 

